                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    ALPHONCY DANGERFIELD,

                               Plaintiff,
           v.                                                     OPINION and ORDER

    DAVID EWING, KELLI WILLARD WEST,                                   18-cv-737-jdp
    and JAMES SCHWOCHERT,

                               Defendants.1


         Plaintiff Alphoncy Dangerfield, appearing pro se, is an inmate at Oshkosh Correctional

Institution. Dangerfield alleges that when he was incarcerated at Wisconsin Secure Program

Facility, prison officials violated his right to practice Islam by denying him meals timed to

accommodate his fasting during Ramadan. Dangerfield requested special Ramadan meals long

after the deadline for doing so, set for 60 days before the start of Ramadan.

         I previously granted defendants’ motion for summary judgment on Dangerfield’s failure

to exhaust his administrative remedies for his equal-protection claim. Dkt. 33. Dangerfield’s

remaining claims fall under the Religious Land Use and Institutionalized Persons Act

(RLUIPA) and the First Amendment’s Free Exercise Clause. Dangerfield moved for summary

judgment on the merits of these claims early in the proceedings, immediately following the

court’s preliminary pretrial conference. Dkt. 14. I denied that motion because Dangerfield did

not support his claims with enough detail for a reasonable jury to conclude that he was entitled

to judgment as a matter of law. Defendants have now filed their own motion for summary

judgment on these claims. Dkt. 34. Dangerfield did not file materials directly opposing


1
    I have amended the caption to include defendants’ first and last names.
defendants’ motion; I will consider the materials he filed in support of his own summary

judgment motion to be his opposition.

       I will grant defendants’ motion for summary judgment on all of Dangerfield’s claims,

mainly because the undisputed facts show that the 60-day deadline for prisoners to sign up for

special Ramadan meals is an appropriate way to give prison officials enough time to efficiently

prepare those meals, under either RLUIPA or First Amendment standards. The case will be

dismissed.



                                   UNDISPUTED FACTS

       The following facts are undisputed unless otherwise noted.

A. Parties

       Plaintiff Alphoncy Dangerfield is a state of Wisconsin inmate who practices Islam. This

case concerns his request to be placed on the list to be given special Ramadan meals in 2018.

Dangerfield was incarcerated at WSPF, in Boscobel, Wisconsin, during this time.

       Defendant David Ewing was the chaplain at WSPF. Defendant Kelli Willard West was

the Division of Adult Institution (DAI) religious practices coordinator. Defendant James

Schwochert was the DAI administrator.

B. DOC and WSPF food services

       During Ramadan, observant Muslims fast from sunrise to sunset. WSPF’s Food Services

department prepares meal bags that are delivered to inmates to consume after sunset and before

sunrise every day of Ramadan. Each meal bag contains a day’s allotment of calories and

nutrition to be eaten during non-fasting hours. But inmates must sign up in advance for

Ramadan meals. DAI Policy and Procedure 309.61.03 governs how facilities administer


                                              2
religious diets: inmates must request an accommodation at least 60 days before the first meal

in the special period. This policy applies not only to Ramadan, but to any religious special meal

or fasting.

       There are exceptions to the 60-day deadline for prisoners who have just been taken into

custody, and for those who have just been transferred to a new facility, if the inmate had

properly requested accommodation at a previous facility. Defendant Ewing was not involved

in drafting any version of this policy, and defendants say that he had no authority to depart

from it.

       The Ramadan meal bag program requires considerable advance planning and

coordination between the food services administrators at each DOC facility and the

department dieticians and budget staff. Food Services at WSPF starts planning for Ramadan

about three months in advance.

       Various types of meal bags are prepared, including the standard “general fare” bag, and

bags that are Halal, plant-based, or dairy-free. There are also special bags adjusted to account

for various medical needs, such as low-sodium or low-fat/cholesterol diets, or for inmates with

peanut or soy allergies. Defendants say that the content of the Ramadan meal bags is different

than the regular meals because the bag meals are intended to be eaten without being warmed

up, and they need to last until the morning. They contain items like sandwiches, fresh fruit

and vegetables, and high-calorie foods.

       The precise number of each type of Ramadan bag depends on which inmates sign up to

participate. Participation in Ramadan varies from year to year. From 2011 to 2018, WSPF had

between 61 and 84 inmates participating in Ramadan.




                                               3
       The DOC’s dietetic services director reviews each facility’s proposed Ramadan menus

for budgeting purposes and to ensure caloric and nutritional requirements are met. The director

considers whether changes are needed because of product availability, ingredients, packaging,

or updates to nutritional standards or serving sizes. If a menu needs to be adjusted, there may

be “significant back and forth” with the facility to hammer out an acceptable menu. Dkt. 36,

at 8, ¶ 40. Once a menu is approved, the DOC tries to give its vendor the menus four to eight

weeks in advance of the facilities’ orders to give the vendor time to acquire adequate stock.

       Once food is ordered, it can take up to four weeks for an institution to receive the

orders, depending on order quantity and whether products are readily available. At WSPF,

Ramadan food is thawed up to two weeks in advance. Meals are prepared three to four days

before they are delivered to inmates.

       WSPF Food Services prepares Ramadan meals only for those inmates who signed up in

advance to participate; it does not prepare extra Ramadan meals. In the event an inmate is

transferred to WSPF who is participating in Ramadan, either during Ramadan or within 60

days before the start of Ramadan, Food Services will adjust the meals using the existing food

supply to accommodate that inmate. But this puts a strain on Food Services’ resources; they

are able to accommodate no more than a few exceptions.

       Dangerfield says that the food in the bags is the same as the food WSPF usually serves,

which I take to be an attempt to show that additional meal bags could be created with minimal

effort. But he does not explain this point in any detail; for instance, he does not suggest that

the combination and amount of food in ordinary meals and Ramadan bags are so similar that

no pre-Ramadan planning is necessary. So he has not provided sufficient facts to dispute

defendants’ assertions that creation of the Ramadan bags takes significant advance planning.


                                               4
C. Dangerfield’s 2018 request

       In 2017, Dangerfield signed up for Ramadan meals in advance of the 60-day deadline

and received the Ramadan meal bags. In 2018, Ramadan began on May 15. The deadline for

inmates to sign up for the accommodation was March 17, 2018. WSPF staff gave notice of the

deadline by posting the deadline on the institution’s television channel, on the units, and in

the chapel. Nonetheless, Dangerfield says that he was not “placed on notice” of the deadline.

Dkt. 16, at 1, ¶ 8.

       On April 13, Dangerfield sent a note to Ewing stating, “Please put me on the list for

Ramadan Fest. I get on the list every year. Thank you.” Dkt. 1-1. Ewing responded, “Sign up

deadline was 3/17.” In his declaration, Ewing reiterates that the reason he denied Dangerfield’s

request was that it was made after the 60-day deadline. Dangerfield says that he followed up

by writing letters to defendants Willard West and Schwochert and the non-defendant DOC

secretary. Both Willard West and Schwochert say that they did not receive a letter from

Dangerfield.

       Dangerfield says that without the meal bags, he eventually had to break his Ramadan

fast because “he could not take it anymore.” Dkt. 16, at 2, ¶ 16. Defendants say that he could

have bought food from the canteen to eat in place of the Ramadan meals. They provide receipts

showing that Dangerfield bought about $100 of food during the month.

       Dangerfield says that he knows that extra Ramadan meal bags were available that he

could have been given, although he doesn’t explain how he knows this. Defendants say that

there were rarely extra bags available and that if they made an exception for Dangerfield, they

would have to make an exception for everyone, causing the system to break down.




                                               5
       Dangerfield says that, unlike Muslim inmates, Jewish inmates have been allowed to sign

up for religious meals past the 60-day deadline. He provides the declaration of Nicholas R.

McAtee, who says that he is Jewish and that Ewing allowed him to sign up after the 60-day

deadline for Passover at WSPF in 2018. Defendants say that Jewish inmates were not treated

differently than Muslim inmates.



                                           ANALYSIS

A. RLUIPA

       I’ll start with Dangerfield’s RLUIPA claim for injunctive relief, because RLUIPA

provides broader protection for religious liberty than does the First Amendment. See Holt v.

Hobbs, 574 U.S. 352, 135 S. Ct. 853, 860 (2015). So if Dangerfield’s RLUIPA claim fails, his

free-exercise claims under the First Amendment would fail, too. Tanksley v. Litscher, No. 15-cv-

126-jdp, 2017 WL 3503377, at *3 (W.D. Wis. Aug. 15, 2017). Dangerfield has been

transferred from WSPF, but it appears that the 60-day Ramadan-meal signup deadline applies

to all Wisconsin prisons, so his claim for injunctive relief is not moot.

       RLUIPA prohibits prison officials from “impos[ing] a substantial burden on the

religious exercise” of an inmate “unless the government demonstrates that imposition of the

burden on that person . . . is the least restrictive means of furthering [a] compelling

governmental interest.” 42 U.S.C. § 2000cc-1(a). See also Grayson v. Schuler, 666 F.3d 450, 451

(7th Cir. 2012). To prove a RLUIPA claim, the plaintiff has the initial burden to show that he

has a sincere religious belief. Holt v. Hobbs, 135 S. Ct. 853, 862 (2015). The parties do not

dispute that Dangerfield has a sincere belief that fasting during Ramadan is a practice required

by his faith.


                                                6
       Dangerfield also has the burden to show that DOC’s policies substantially burden his

religious exercise. See Koger v. Bryan, 523 F.3d 789, 796 (7th Cir. 2008). Defendants concede

for purposes of their summary judgment motion that Dangerfield’s religious exercise was

substantially burdened by the denial of Ramadan meal bags under the 60-day-deadline policy.

Therefore, the burden shifts to defendants to show that their rules are the least restrictive

means of furthering a compelling governmental interest. Id. Defendants identify the compelling

government interests here as “prison administration and cost control.” Dkt. 35, at 5. They’ve

provided a fairly detailed explanation of the lengthy advanced planning that goes into ordering

food and preparing prisoners’ meals generally and Ramadan meal bags in particular, which

Dangerfield does not place into dispute.

       RLUIPA affords some deference to officials in prison operations. “[I]n applying

RLUIPA’s statutory standard, courts should not blind themselves to the fact that the analysis

is conducted in the prison setting.” See Holt, 135 S. Ct. at 866. But the standard Congress

enacted in RLUIPA is “exceptionally demanding” on the government. Id. at 864 (“Congress

enacted RLUIPA . . . in order to provide very broad protection for religious liberty.”). “Saving

a few dollars is not a compelling interest, nor is a bureaucratic desire to follow the prison

system’s rules.” Schlemm v. Wall, 784 F.3d 362, 365 (7th Cir. 2015).

       Dangerfield’s case is similar to a recent WSPF Ramadan-meal-bag case before me. Lee

v. Ewing, No. 18-cv-370-jdp (W.D. Wis.). In that case, I stated that “[d]efendants’ explanation

of the acquisition and preparation processes for special meals satisfies me that a reasonably

firm 60-day notification deadline is acceptable as part of the least restrictive means of

accomplishing the DOC’s interests.” Lee, 2019 WL 4737057, at *6 (W.D. Wis. Sept. 27,




                                               7
2019). Defendants have provided virtually identical facts here outlining the process by which

they prepare Ramadan meal bags.

       I denied summary judgment to defendants in Lee because the plaintiff in that case

alleged that he did submit a Ramadan-meal request before the 60-day deadline but was left off

anyway; defendants were unable to show that their strict enforcement of the 60-day deadline

was truly the least restrictive means if it did not include an error-correcting mechanism for

prisoners who timely request the Ramadan meals but are left off because of mistake or staff

wrongdoing. Id. But that’s not what happened here. Dangerfield made his request about a

month after the deadline had passed. As I concluded in Lee, “prison officials need a reasonably

firm deadline, because they would not be able to accommodate a large number of late requests.

After all, a late request to be placed on the Ramadan list is a late request for 60 special meals.”

Id. On its face, the 60-day deadline does not violate RLUIPA.

       Dangerfield raises two other arguments. In support of his now dismissed equal

protection claims, Dangerfield alleged that prison officials overlooked the deadline rules for

Jewish prisoners. With proper support, a RLUIPA plaintiff might be able to show that a policy

was not the least restrictive means to advance the state’s interest if in practice prison staff

didn’t actually apply it to every group. But the scant evidence provided by Dangerfield here

comes nowhere close to making that showing. The only evidence Dangerfield provides is the

denial of his request and a declaration from fellow inmate McAtee, a Jewish prisoner who was

allowed an exception to the 60-day deadline for Passover by Ewing. Neither Dangerfield nor

McAtee explain anything about the circumstances surrounding McAtee’s request—such as how

far in advance McAtee made it, what Ewing knew about the availability of a seat at the Passover

meal, or any details about the difficulty in arranging for another participant. Without more


                                                8
than an isolated example of Ewing coming to different conclusions about two different requests

of unknown similarity, no reasonable factfinder could conclude from this evidence that the 60-

day deadline policy violates RLUIPA.

       Dangerfield also argues that he was not notified of the March 17 deadline for requesting

Ramadan meals. But he doesn’t dispute that he complied with the deadline the previous year,

nor does he directly dispute defendants’ account that notices of the deadline were posted on

the institution’s television channel, on the units, and in the chapel. And in any event, there’s

no dispute that Dangerfield knows about the deadline now, so there is no reason to think that

he needs injunctive relief on this aspect of his claim. I will grant summary judgment to

defendants on Dangerfield’s RLUIPA claim.

B. First Amendment free exercise

       Dangerfield brings parallel First Amendment free-exercise claims for damages against

defendants. To establish a free-exercise claim, Dangerfield must “submit evidence from which

a jury could reasonably find that the defendant[] personally and unjustifiably placed a

substantial burden on his religious practices.” Neely-Bey Tarik-El v. Conley, 912 F.3d 989, 1003

(7th Cir. 2019) (quoting Thompson v. Holm, 809 F.3d 376, 379 (7th Cir. 2016)). A substantial

burden is one that “put[s] substantial pressure on an adherent to modify his behavior and to

violate his beliefs.” Thomas v. Review Bd., 450 U.S. 707, 718 (1981). In the prison context, such

a burden is justified if it is “reasonably related to a legitimate penological interest.” Thompson,

809 F.3d at 380 (citing Turner v. Safley, 482 U.S. 78, 89–91 (1987)).

       Defendants contend that none of them should be liable because Ewing was merely

following the DOC’s policy, and neither Willard West nor Schwochert were personally

responsible for the denial. I need not consider these issues because Dangerfield’s First


                                                9
Amendment claims fail for the same reasons as his RLUIPA claim: the 60-day deadline policy

is reasonably related to the state’s interest in having enough time to prepare cost-effective

religious meals.

         I must also grant summary judgment to defendants because under the doctrine of

qualified immunity. That doctrine shields officials from civil liability so long as their conduct

“does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal quotation

omitted). A clearly established right is one that is sufficiently clear such “that every reasonable

official would have understood that what he is doing violates that right.” Reichle v. Howards,

566 U.S. 658, 664 (2012). In other words, “existing precedent must have placed the statutory

or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

Dangerfield bears the burden of demonstrating that his rights were clearly established to

overcome qualified immunity. Hernandez ex rel. Hernandez v. Foster, 657 F.3d 463, 473 (7th Cir.

2011).

         Dangerfield says that it is clearly established that prison officials can’t intentionally

prevent religious practice without penological justification. That’s true, but that proposition is

far too general to resolve the question whether the deprivation here violated a clearly

established right. When considering whether qualified immunity applies, courts cannot “define

clearly established law at a high level of generality.” Mullenix, 136 S. Ct. at 308. The “dispositive

question is ‘whether the violative nature of particular conduct is clearly established.’” Id.

(quoting al-Kidd, 563 U.S. at 742). In other words, “the clearly established law must be

‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 552 (2017) (citation




                                                 10
omitted); see also City of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503 (2019) (“[T]he clearly

established right must be defined with specificity.”).

       Dangerfield doesn’t identify a Supreme Court or Seventh Circuit court of appeals case

in support of his free-exercise claim. I previously concluded in Lee that there were no such cases

to support a free-exercise claim about the 60-day deadline. 2019 WL 4737057, at *8. And I

concluded in another similar Ramadan case that qualified immunity applied regarding the

question whether prison staff must notify inmates of the precise religious-meal-signup deadline

date each year. See Riley v. Ewing, No. 15-cv-592-jdp, 2019 WL 188511, at *8 (W.D. Wis. Jan.

14, 2019), aff’d, 777 F. App’x 159 (7th Cir. 2019).



                                            ORDER

       IT IS ORDERED that:

       1. Defendants’ motion for summary judgment, Dkt. 34, is GRANTED.

       2. The clerk of court is directed to enter judgment for defendants and close this case.

       Entered January 8, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                               11
